467 So. 2d 997 (1985)
STATE of Florida, Petitioner,
v.
Coye Elliott BOYETT, Respondent.
No. 65754.
Supreme Court of Florida.
April 18, 1985.
Jim Smith, Atty. Gen. and Karla J. Staker, Asst. Atty. Gen., Tampa, for petitioner.
*998 Jerry Hill, Public Defender and Michael E. Raiden, Asst. Public Defender, Bartow, for respondent.
ADKINS, Justice.
We have for consideration the following question certified to us in Boyett v. State, 452 So. 2d 958, 960 (Fla. 2d DCA 1984), as one of great public importance:
Is a defendant who was placed on probation before October 1, 1983, entitled to elect to be sentenced under the sentencing guidelines after October 1, 1983, upon a revocation of his probation?
We adopt the opinion of the district court of appeal authored by Judge Grimes and answer the question in the affirmative.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.